Exhibit 10.1


EMPLOYMENT AGREEMENT

        This Employment Agreement (this “Agreement”) is entered into this 10th
day of August 2009, by and between O.A.K. FINANCIAL CORPORATION, a Michigan
corporation (together with its subsidiaries, the “Corporation”), whose address
is 2445 84th Street, S.W., Byron Center, Michigan 49315, and Patrick K. Gill
(“Executive”), whose address is
___________________________________________________.

        WHEREAS, Executive is an officer and employee of the Corporation and/or
one or more of the Corporation’s subsidiaries, including Byron Bank (the
“Bank”);

        WHEREAS, the parties desire to enter into this Agreement to set forth
the terms and conditions of the employment relationship between the Corporation
(together with its subsidiaries) and Executive;

        WHEREAS, on the date hereof the parties to this Agreement are also
entering into a Management Continuity Agreement (the “Management Continuity
Agreement”);

        WHEREAS, the Board of Directors of the Corporation has approved this
Agreement and authorized Bank to enter into this Agreement with Executive;

        WHEREAS, Executive has many years of experience in the financial
services industry and is familiar with the Corporation’s business, employees and
customers, and any competition by the Executive would have an adverse effect on
the Corporation; and

        WHEREAS, the services of the Executive, his or her experience and
knowledge of the affairs of the Corporation and his or her reputation and
contacts in the industry are extremely valuable to the Corporation. The
Corporation wishes to attract and retain such well-qualified executives, and it
is in the best interests of the Corporation and of the Executive to secure the
continued services of the Executive. The Corporation considers the establishment
and maintenance of a sound and vital management to be part of its overall
corporate strategy and to be essential to protecting and enhancing the best
interests of this Corporation and its shareholders. Accordingly, the Board has
approved this Agreement with the Executive and authorized its execution and
delivery on behalf of the Corporation.

        NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

        1.       Employment. Executive is serving as President and Chief
Executive Officerand agrees to render such services to the Corporation, the Bank
and their subsidiaries as are customarily performed by a President and Chief
Executive Officeror such other services as the Board of Directors may from time
to time reasonably direct.

        2.       Compensation. Executive’s base salary, incentive and equity
incentive compensation will be set and paid as determined by the Board of
Directors from time to time. Executive’s compensation shall be subject to any
necessary withholding taxes required by law.

        3.       Standards. Executive shall perform his or her duties under this
Agreement in accordance with standards established from time to time by the
Board of Directors of the Corporation and in compliance with the Corporation’s
and the Bank’s policies and procedures.

--------------------------------------------------------------------------------



        4.       Term of Agreement. The initial term of this Agreement (the
“Initial Term”) shall be from the date entered above (the “Effective Date”)
until December 31, 2011, subject to earlier terminations provided in this
Agreement. Beginning on December 31, 2009, and on each December 31 thereafter,
the term of this Agreement shall be extended for a period of one year in
addition to the then-remaining term, unless the Corporation has given notice to
the Executive in writing at least 90 days prior to such December 31 that the
term of this Agreement shall not be extended further; if such notice is given,
this Agreement will expire at the end of the then-remaining term; provided,
however, that such notice may not be given and will not be effective if the
Corporation is at the time in negotiations to effect a Change of Control.
References in this Agreement to the “Term” of this Agreement shall refer to the
Initial Term and any extensions thereof. If a Change of Control occurs during
the Term of this Agreement, this Agreement will continue in effect for at least
thirty-six (36) months beyond the end of the month in which any Change of
Control occurs.

        5.       Definitions. The following defined terms shall have the
meanings set forth below, for purposes of this Agreement:

               (a)      Cause. “Cause” means (i) the willful commission by the
Executive of a criminal or other act that causes or will probably cause
substantial economic damage to the Corporation or a Subsidiary or substantial
injury to the business reputation of the Corporation or a Subsidiary; (ii) the
commission by the Executive of an act of fraud or material dishonesty in the
performance of such Executive’s duties on behalf of the Corporation or a
Subsidiary; (iii) the continuing willful failure of the Executive to perform the
duties of such Executive to the Corporation or a Subsidiary (other than any such
failure resulting from the Executive’s Disability or occurring after issuance by
Executive of a Notice of Termination for Good Reason) after written notice
thereof (specifying the particulars thereof in reasonable detail) and a
reasonable opportunity to be heard and cure such failure are given to the
Executive by the Executive Compensation Committee of the Board, (iv) gross
negligence or other behavior materially detrimental to the Corporation, (v) a
material breach of this Agreement by executive, or (vi) the order of a federal
or state bank regulatory agency or a court of competent jurisdiction requiring
the termination of Executive’s employment. For purposes of this Section, no act,
or failure to act, on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the action or omission was in the best interest of the
Corporation or a Subsidiary.

               (b)      Change of Control. “Change of Control” shall have the
meaning ascribed to it in the Management Continuity Agreement.

              (c)       Disability. “Disability” means that, as a result of
Executive’s incapacity due to physical or mental illness, the Executive shall
have been found to be eligible for the receipt of benefits under the
Corporation’s long term disability plan.

               (d)      Good Reason. For purposes of this Agreement, “Good
Reason” means the occurrence of any one or more of the following without the
Executive’s express written consent:

2

--------------------------------------------------------------------------------



                    (i)       The assignment to Executive of duties which are
materially different from or inconsistent with the duties, responsibilities, and
status of Executive’s position as of the date of this Agreement;          

                    (ii)       A reduction by the Corporation in Executive’s
base salary or salary grade or bonus potential as of the date of this Agreement
if such reduction differs materially from reductions generally applicable to
other senior executive officers;

                    (iii)       The Corporation requiring Executive to be based
at a location in excess of thirty (30) miles from the location where Executive
is currently based, or in the event of any relocation of the Executive with the
Executive’s express written consent, the failure of the Corporation or a
Subsidiary to pay (or reimburse the Executive for) all reasonable moving
expenses by the Executive relating to a change of principal residence in
connection with such relocation and to indemnify the Executive against any loss
realized in the sale of the Executive’s principal residence in connection with
any such change of residence, all to the effect that the Executive shall incur
no loss on an after tax basis;

                    (iv)       The failure of the Corporation to obtain a
satisfactory agreement from any successor to the Corporation to assume and agree
to perform this Agreement, as contemplated in Section 16 of this Agreement;

                    (v)       Any termination by the Corporation of Executive’s
employment that is other than for Cause;

                    (vi)       Any termination of Executive’s employment,
reduction in Executive’s compensation or benefits, or adverse change in
Executive’s location or duties, if such termination, reduction or adverse change
(aa) occurs within six (6) months before a Change of Control, (bb) is in
contemplation of such Change in Control, and (cc) is taken to avoid the effect
of this Agreement had such action occurred after such Change in Control;

                    (vii)       The failure of the Corporation to provide the
Executive with substantially the same fringe benefits (including, without
limitation, retirement plan, health care, insurance, stock options and paid
vacations) that were provided to him immediately prior to the Change in Control,
or with a package of fringe benefits that, though one or more of such benefits
may vary from those in effect immediately prior to such Change in Control, is
substantially comparable in all material respects to such fringe benefits taken
as a whole.

              The existence of Good Reason shall not be affected by Executive’s
Disability. Executive’s continued employment shall not constitute a waiver of
Executive’s rights with respect to any circumstance constituting Good Reason
under this Agreement.

              (e)       Notice of Termination. “Notice of Termination” means a
written notice indicating the specific termination provision in this Agreement
relied upon and setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the employment under the provision
so indicated. The Executive shall not be entitled to give a Notice of
Termination that the Executive is terminating employment for Good Reason more
than six (6) months following the occurrence of the event alleged to constitute
Good Reason, except with respect to an event which occurred before the Change of
Control, in which case the Notice of Termination must be given within six (6)
months following the Change of Control.

3

--------------------------------------------------------------------------------



              (f)       Subsidiary. “Subsidiary” means a corporation with at
least eighty percent (80%) of its outstanding capital stock owned by the
Corporation.

              (g)       Termination of Employment. For purposes of this
Agreement, “Termination of Employment” shall be deemed to have occurred when the
Executive incurs a “separation from service” (as such term is defined in Section
409A of the Internal Revenue Code of 1986, as amended and the regulations
promulgated thereunder) with the Corporation because of death, retirement or
termination of employment for any other reason, including any reason specified
in Section 7; provided, however, that no termination shall be deemed to occur
for purposes of this Agreement while the Executive continues to perform services
for the Corporation in a capacity as an employee or as an independent contractor
at a level that is more than 20% of the average level of bona fide services
performed (whether as an employee or otherwise) by the Executive during the
immediately preceding 36-month period (or, if employed less than 36 months, such
lesser period).

        6.       Termination of Employment for Cause or without Good Reason;
Retirement.

              (a)      In the event of a Termination of Employment by the
Corporation for Cause or by the Executive without Good Reason, the Executive
shall be entitled to receive only compensation and benefits pro rata through the
effective date of the Termination of Employment, less applicable withholding,
and shall not be entitled to any severance benefits.

              (b)      Termination of Employment (with or without Cause or Good
Reason) upon normal retirement after Executive’s attaining age 65 shall not
result in the payment of severance benefits.

        7.       Severance Benefits.

              (a)        In the event of a Termination of Employment for any
reason within six (6) months before or thirty-six (36) months after a Change of
Control, then the eligibility for severance benefits shall be determined
pursuant to the Management Continuity Agreement. Eligibility for severance
benefits in the case of a Termination of Employment that does not occur within
six (6) months before or thirty-six (36) months after a Change of Control shall
be determined pursuant to this Section 7.

              (b)        Subject to Section 8, in the event of a Termination of
Employment by the Corporation without Cause or by the Executive with Good
Reason, then the Corporation shall owe Executive all compensation and benefits
pro rata through the effective date of the Termination of Employment, less
applicable withholding, plus the following severance benefits:

                     (i)        A cash amount equal to Executive’s annual base
salary at the highest annual rate in effect during the twelve (12) month period
before the Notice of Termination is given (or on the date the employment is
terminated if no Notice of Termination is required), which shall be paid in
equal bi-weekly installments over twelve (12) months in accordance with the
Corporation’s normal payroll practices and beginning on the Corporation’s first
regular pay date following the Executive’s termination of employment ;

4

--------------------------------------------------------------------------------



                     (ii)        For a twelve (12) month period after the date
the employment is terminated, the Corporation will arrange to provide to
Executive at the Corporation’s expense:

                            (A)        Health care coverage equal to that in
effect for Executive prior to the termination (or, if more favorable to
Executive, that furnished generally to salaried employees of the Corporation),
including, but not limited to, hospital, surgical, medical, dental, prescription
and dependent coverages. Such coverage will be in lieu of, and conditioned upon
Executive’s waiver of, continuation coverage under the provisions of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”). Furthermore, to the
extent coverage under this Section 7(b) applies to any of Executive’s dependents
who are eligible for continuation coverage under COBRA, such coverage will be in
lieu of, and conditioned upon such dependent’s waiver of, continuation coverage
under COBRA. Health care benefits otherwise receivable by Executive pursuant to
this Section 7(b) shall be reduced to the extent comparable benefits are
actually received by Executive from a subsequent employer during the twelve (12)
month period following the date the employment is terminated and any such
benefits actually received by Executive shall be reported to the Corporation.
The amount of health care benefits provided in any year under this Section 7(b)
shall not affect the amount of health care benefits to be provided under this
Section 7(b) in any other year. The right to health care benefits under this
Section 7(b) may not be liquidated or exchanged for another benefit;

                             (B)        Life and accidental death and
dismemberment insurance coverage (including supplemental coverage purchase
opportunity and double indemnity for accidental death) equal (including policy
terms) to that in effect at the time Notice of Termination is given (or on the
date the employment is terminated if no Notice of Termination is required) or,
if more favorable to Executive, equal to that in effect at the date the Change
of Control occurs; and

                            (C)        Disability insurance coverage (including
policy terms) equal to that in effect at the time Notice of Termination is given
(or on the date employment is terminated if no Notice of Termination is
required) or, if more favorable to Executive, equal to that in effect
immediately prior to the Change of Control; provided, however, that no income
replacement benefits will be payable under such disability policy with regard to
the twelve (12) month period following a Termination of Employment provided that
the payments payable under Section 7(b)(i) above have been made;

                     (iii)        The Corporation shall pay fees for
outplacement services for the Executive up to a maximum of $10,000. Any
outplacement fees paid under this Section shall be payable upon the earlier of:
(A) the time period specified in Section 7(b)(i) above, or (B) on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred;

5

--------------------------------------------------------------------------------



               (c)        In computing and determining severance benefits under
Section 7(b) above, a decrease in Executive’s salary or insurance benefits shall
be disregarded if such decrease occurs within six (6) months before Executive’s
termination, is in contemplation of Executive’s termination, or is taken to
avoid the effect of this Agreement. In such event, the salary, incentive bonus,
and/or insurance benefits used to determine severance benefits under Section
7(b) shall be that in effect immediately before the decrease that is disregarded
pursuant to this Section 7(c);

              (d)        Executive shall not be required to mitigate the amount
of any payment provided for in this Section 7 by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Section 7 be
reduced by any compensation earned by Executive as the result of employment by
another employer after the date the employment is terminated, or otherwise, with
the exception of a reduction in health insurance coverage as provided in Section
7(b)(ii)(A).

              (e)        Notwithstanding the foregoing, if Severance Benefits
(as defined in the Management Continuity Agreement) become payable under the
Management Continuity Agreement, such Severance Benefits shall be in lieu of any
severance benefits under this Section 7 and any severance benefits previously
paid under this Section 7 shall be offset against Severance Benefits to be paid
under the Management Continuity Agreement.

        8.        Maximum Payments. Notwithstanding any provision in this
Agreement to the contrary, if part or all of any amount to be paid to Executive
by the Corporation under this Agreement or otherwise constitute a “parachute
payment” (or payments) under Section 280G or any other similar provision of the
Internal Revenue Code of 1986, as amended (the “Code”), the following limitation
shall apply:

              (a)        If the aggregate present value of such parachute
payments (the “Parachute Amount”) exceeds 2.99 times Executive’s “base amount”
as defined in Section 280G of the Code, and if as a result the amounts otherwise
payable to or for the benefit of the Executive subsequent to the termination of
his employment, and taken into account in calculating the Parachute Amount (the
“termination payments”), shall be reduced, as further described below, to the
extent necessary so that the Parachute Amount is equal to 2.99 times the
Executive’s “base amount.”

              (b)        Any determination or calculation described in this
Section 8 shall be made by the Corporation’s independent accountants. Such
determination, and any proposed reduction in termination payments shall be
furnished in writing promptly by the accountants to the Executive. The
Corporation will determine which and how much of any termination payment shall
be reduced and shall notify the Executive promptly of such determination. As
promptly as practicable following such determination, the Corporation shall pay
to or distribute to or for the benefit of the Executive such amounts as are then
due to the Executive.

              (c)        Any disagreement regarding a reduction in termination
payments will be subject to arbitration under Section 25 of this Agreement. The
Executive’s acceptance of reduced payments shall not serve as a waiver of the
Executive’s right to contest such reduction.

6

--------------------------------------------------------------------------------



        9.        Death or Disability. Executive’s employment shall terminate as
of the date of Executive’s death, and no severance benefits shall be paid on
account of such death unless Executive has previously become entitled to receive
severance benefits under Section 7 of this Agreement. No severance benefits
shall be paid in the event of employment termination due to Disability;
provided, however, that Executive shall be entitled to whatever benefits are
available under any disability insurance policy or plan then in effect to which
the Executive is entitled under the terms of such policy or plan.

        10.        Notice of Termination. Any termination by the Corporation for
Cause or due to Executive’s Disability or by Executive for Good Reason shall be
communicated by Notice of Termination to the other party.

        11.        Dissolution of the Corporation. The Corporation shall
terminate this Agreement and pay severance benefits described in Section 7 to
Executive in a lump sum within twelve (12) months of a corporate dissolution, or
with the approval of a bankruptcy court (if subject to its jurisdiction),
provided that such severance benefits are included in the Executive’s gross
income in the latest of: (a) the calendar year in which the Agreement
termination and liquidation occurs; or (b) the first calendar year in which
payment is administratively practicable.

        12.        Non-Competition and Non-Solicitation.

              (a)        Executive agrees that, during the term of Executive’s
employment with the Corporation or its subsidiaries (including any period
Executive is hired as a consultant, or any consecutive period in which Executive
is employed by any other division, successor, assign, or related or affiliated
entity of the Corporation or its subsidiaries), and for a period of twelve (12)
consecutive months immediately following the date Executive’s employment
terminates:

                     (i)        Executive will not compete with the Corporation
or its subsidiaries in any capacity, including but not limited to, as an
employee, officer, agent, board member, independent contractor, owner, or
consultant for any person or entity that engages in the same business as the
Corporation within a fifty (50) mile radius of 2445 84th Street SW, Bryon
Center, Michigan 49315;

                     (ii)        Executive will not directly or indirectly
contact any client, account, or customer (which, for purposes of this Agreement,
includes any client, account or customer of the Corporation or its subsidiaries
during the twelve month period prior to the date of Executive’s separation from
employment) for the purpose of soliciting business which would be considered
competitive to the products and services provided by the Corporation or its
subsidiaries, or for the purpose of inducing the person or entity to reduce,
terminate or otherwise adversely alter its business relationship with the
Corporation or its subsidiaries; and

                     (iii)        Executive will not either directly or
indirectly induce any employee to leave the employ of the Corporation or its
subsidiaries, or solicit the services of the Corporation’s employees, including
employees of the Corporation’s subsidiaries.

7

--------------------------------------------------------------------------------



              (b)        The Corporation and the Executive agree that the
covenants made by Executive in this Section 12 have substantial value to the
Corporation. A portion of any Severance Benefits paid pursuant to this Agreement
is in consideration of the covenants made by Executive in this Section 12. The
Corporation and the Executive agree that out of any Severance Benefits paid, an
amount equal to Executive’s highest annual base salary in effect during the
twelve (12) month period prior to termination of Executive’s employment shall be
in consideration of and shall be allocated to the covenants of Executive in this
Section 12.

              (c)        For purposes of this Section 12, the Corporation and
its subsidiaries shall include any successor to either the Corporation or any of
its subsidiaries, whether by purchase, merger, consolidation or otherwise.

        13.        Reasonableness of Restrictions. Executive acknowledges and
agrees that, in light of the nature of the business of the Corporation and its
affiliates, the foregoing activities, territorial, and time period restrictions
in Section 12 are reasonable and properly required for the adequate protection
of such business. If any court determines that any of the foregoing
restrictions, or any part thereof, are unenforceable because of the duration of
such provision or the geographical area covered by such provision, such court
will have the power to reduce the duration or geographical area of such
provision, and in its reduced form, such provision will then be enforceable and
will be enforced. It is the desire and intent of the parties that the provisions
of Section 12 of this Agreement will be enforced to the fullest extent
permissible under the laws and public policies applied in any jurisdiction where
enforcement is sought.

        14.        Equitable Relief. Executive acknowledges that a violation of
this Agreement would result in irreparable harm to the Corporation, and that
damages would be an inadequate remedy. Therefore, Executive agrees that the
Corporation is entitled, in addition to any other remedies, to injunctive relief
to secure the specific performance of this Agreement and to prevent a breach or
contemplated breach of this Agreement, including, without limitation, issuance
of a temporary restraining order or preliminary injunction enforcing this
Agreement. Executive waives any requirement that the Corporation post a bond or
other security in connection with any application for or order granting
injunctive relief. In the event the Corporation is successful in asserting its
rights under this Agreement, the Corporation shall be entitled to receive from
Executive all costs associated with the Corporation’s enforcement of this
Agreement, including, without limitation, attorneys’ fees, costs, and expenses.

        15.        Compliance with Code Section 409A.

              (a)        This Agreement shall be interpreted in a manner that is
consistent with Code Section 409A, including any published guidance issued by
the Internal Revenue Service and regulations issued by the Secretary of the
Treasury under or interpreting Code Section 409A.

              (b)        Notwithstanding the preceding, if, at the time the
Executive’s employment terminates, Executive is a “specified employee” within
the meaning of IRC Regulation Section 1.409A-1(i), no payment may be made under
this Agreement before the date that is six months after Executive’s termination
of employment (or, if earlier, the date of death of the Executive). Payments to
which Executive would otherwise have been entitled under this Section during
that six months will be accumulated and paid on the first day of the seventh
month following the date of Executive’s termination of employment (or, if
earlier, the date of death of the Executive).

        16.        Successors; Binding Agreements. This Agreement shall inure to
the benefit of and be enforceable by Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. Executive’s rights and benefits under this Agreement may
not be assigned, except that if Executive dies while any amount would still be
payable to Executive hereunder if Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement, to the beneficiaries designated by the Executive to
receive benefits under this Agreement in a writing on file with the Corporation
at the time of the Executive’s death or, if there is no such beneficiary, to
Executive’s estate. The Corporation will require any successor (whether direct
or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Corporation (or of any
division or Subsidiary thereof employing Executive) to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Corporation would be required to perform it if no such succession had taken
place. Failure of the Corporation to obtain such assumption and agreement prior
to the effectiveness of any such succession shall be a breach of this Agreement
and shall entitle Executive to compensation from the Corporation in the same
amount and on the same terms to which Executive would be entitled hereunder if
Executive terminated the employment for Good Reason following a Change of
Control.

8

--------------------------------------------------------------------------------



        17.        Withholding of Taxes. The Corporation may withhold from any
amounts payable under this Agreement all federal, state, city, or other taxes as
required by law.

        18.        Notice. For the purpose of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by United
States registered mail, return receipt requested, postage prepaid, addressed to
the respective addressees set forth on the first page of this Agreement, or at
such other addresses as the parties may designate in writing.

        19.        Miscellaneous. No provision of this Agreement may be
modified, waived, or discharged unless such waiver, modification, or discharge
is agreed to in writing and signed by Executive and such officer as may be
specifically designated by the Board of Directors of the Corporation. The
validity, interpretation, construction, and performance of this Agreement shall
be governed by the laws of the State of Michigan. Varnum LLP has represented the
Corporation in connection with this Agreement. Varnum LLP is not representing
Executive and Executive has had an opportunity to seek advice from his or her
own independent counsel.

        20.        Employment Rights. This Agreement shall not confer upon
Executive any right to continue in the employ of the Corporation or its
subsidiaries and shall not in any way affect the right of the Corporation or its
subsidiaries to dismiss or otherwise terminate Executive’s employment at any
time with or without cause.

        21.        No Vested Interest. Neither Executive nor Executive’s
beneficiary shall have any right, title, or interest in any benefit under this
Agreement prior to the occurrence of the right to the payment thereof, or in any
property of the Corporation or its subsidiaries or affiliates.

        22.        Prior Agreements. This Agreement and the Management
Continuity Agreement contain the understanding between the parties hereto with
respect to the subject matter hereof and supersedes any such prior agreement
between the Corporation or any of its subsidiaries (or any predecessor of the
Corporation) and Executive, including, but not limited to, the Employment
Agreement between Byron Center State Bank and Executive, dated October 17, 2002.
If there is any discrepancy or conflict between this Agreement and any plan,
policy, or program of the Corporation, the language of this Agreement shall
govern.

9

--------------------------------------------------------------------------------



        23.        Severability. If any portion of this Agreement is found to be
invalid or unenforceable for any reason, any court or other tribunal
adjudicating the rights and duties of the parties under this Agreement shall
alter, modify, or strike portions of the Agreement so that it will be
enforceable to the fullest extent permitted by law. If any provision of this
Agreement is held, in whole or in part, to be invalid, the remainder of such
provision and this Agreement shall remain in full force and effect.

        24.        Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

        25.        Arbitration. Except with respect to equitable relief sought
under Section 14 of this Agreement, the sole and exclusive method for resolving
any dispute arising out of this Agreement shall be arbitration in accordance
with this Section. Except as provided otherwise in this Section, arbitration
pursuant to this Section shall be governed by the Commercial Arbitration Rules
of the American Arbitration Association. A party wishing to obtain arbitration
of an issue shall deliver written notice to the other party, including a
description of the issue to be arbitrated. Within fifteen (15) days after either
party demands arbitration, the Corporation and the Executive shall each appoint
an arbitrator. Within fifteen (15) additional days, these two arbitrators shall
appoint the third arbitrator by mutual agreement; if they fail to agree within
said fifteen (15) day period, then the third arbitrator shall be selected
promptly pursuant to the rules of the American Arbitration Association for
Commercial Arbitration. The arbitration panel shall hold a hearing in Kent
County, Michigan, within ninety (90) days after the appointment of the third
arbitrator. The fees and expenses of the arbitrator, and any American
Arbitration Association fees, shall be paid by the Corporation. Both the
Corporation and the Executive may be represented by counsel and may present
testimony and other evidence at the hearing. Within ninety (90) days after
commencement of the hearing, the arbitration panel will issue a written
decision; the majority vote of two of the three arbitrators shall control. The
majority decision of the arbitrators shall be final and binding on the parties,
and shall be enforceable in accordance with law. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. The Executive shall be
entitled to seek specific performances of his rights under this Agreement during
the pendency of any dispute or controversy arising under or in connection with
this Agreement. The Corporation will reimburse Executive for all reasonable
attorney fees incurred by Executive as the result of any arbitration with regard
to any issue under this Agreement (or any judicial proceeding to compel or to
enforce such arbitration); (i) which is initiated by Executive if the
Corporation is found in such proceeding to have violated this Agreement
substantially as alleged by Executive; or (ii) which is initiated by the
Corporation, unless Executive is found in such proceeding to have violated this
Agreement substantially as alleged by the Corporation.

[Signatures appear on the following page.]

10

--------------------------------------------------------------------------------



        The undersigned parties have duly executed this Agreement.

O.A.K. FINANCIAL CORPORATION


BY: /s/ James Luyk
      —————————————————
      James A. Luyk
      Its: Chief Financial Officer





EXECUTIVE


/s/ Patrick K. Gill
——————————————————
Patrick K. Gill


11